IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41465
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE GUADALUPE OLIVARES-GONZALEZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-809-ALL
                       - - - - - - - - - -
                          August 6, 2001

Before JOLLY, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jorge Guadalupe Olivares-Gonzalez (Olivares) appeals his

sentence following a guilty plea for unlawful presence in the

United States.     See 8 U.S.C. § 1326(a) & (b)(2).   He argues that

his prior state felony conviction for unauthorized use of a motor

vehicle should not have been deemed a crime of violence pursuant

to 18 U.S.C. § 16 and should not have constituted an aggravated

felony for sentencing purposes under U.S.S.G. § 2L1.2(b)(1)(A).

     Olivares recognizes that his argument is foreclosed by

United States v. Galvan-Rodriguez, 169 F.3d 217 (5th Cir.), cert.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41465
                                -2-

denied, 120 S. Ct. 100 (1999), but he raises the issue to

preserve it for further review.     Galvan-Rodriguez forecloses

Olivares’ argument on appeal.     See Galvan-Rodriguez, 169 F.3d at

219-20.   Accordingly his sentence is AFFIRMED.